Exhibit 10.5

ADDENDUM TO EMPLOYEE AGREEMENT

AND SEVERANCE COMPENSATION AGREEMENT

THIS ADDENDUM TO EMPLOYEE AGREEMENT AND SEVERANCE COMPENSATION AGREEMENT (this
“Addendum”) is made as of the 3rd day of December 2010 (“Effective Date”), by
and between CACI International Inc, a Delaware corporation headquartered in
Arlington, Virginia (the “Company”), and Randall C. Fuerst (the “Executive”),
residing in Catharpin, Virginia.

WHEREAS, the parties agree to amend the Employee Agreement, dated as of
January 6, 2005 (“Employee Agreement”), and the Severance Compensation
Agreement, dated October 1, 2007 (“Severance Agreement”), each as entered into
between them.

NOW, WHEREFORE, in consideration of the mutual promises herein contained, and
other good and valuable consideration, the parties do hereby agree as follows:

1. Status of Addendum. Following the Effective Date, all references to the
Employee Agreement and the Severance Agreement shall mean such agreement as
modified by this Addendum. Any conflict or inconsistency between such
agreement(s) and this Addendum shall be governed by this Addendum. Capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
such Employee Agreement and/or Severance Agreement.

2. Voluntary Resignation for Good Reason. On or about October 5, 2010, the
Company made substantial adverse changes in the nature and status of Executive’s
position, which actions constituted “Good Reason” for Executive’s voluntary
resignation of employment. The Company waives and releases Executive from any
written notice of, and its right to cure, such actions. Executive’s resignation
from the Company is hereby agreed to have been for Good Reason in accordance
with Section 7.(a)(iii)(1) of the Severance Agreement.

3. Non-Compete Provisions. Subsections (d) and (e) of the “Non-compete
Restrictions” in the Employee Agreement, and subsections (d) and (e) of
Section 12 of the Severance Agreement (relating to “Non-Competition”) are hereby
deleted in their entirety and, in lieu thereof, the following paragraph is
inserted:

“(d/e) For a period of two (2) years following the effective date of Executive’s
resignation for Good Reason, the Executive will not, directly or indirectly for
another employer, personally participate in the preparation or capture
activities of any of the bid, proposal or re-compete opportunities for any
contract or task order, in competition with the Company, listed on Exhibit 1*
hereto. For the avoidance of doubt, this provision does not preclude a future
employer of Executive from bidding on a contract or task order opportunity in
Exhibit 1*, but does preclude the Executive from personally participating,
directly or indirectly, in any such activity on such employer’s behalf.”

[Intentionally Left Blank]

 

* Pursuant to Rule 24b-2 under the Securities and Exchange Act of 1934, as
amended, Exhibit 1 to this Addendum to Employment Agreement and Severance
Compensation Agreement has been omitted from this Exhibit 10.5 to the
Registrant’s Quarterly Report on Form 10-Q for the quarter ended December 31,
2010.



--------------------------------------------------------------------------------

4. Executive Benefits. In addition to the benefits otherwise payable under the
Severance Agreement, the Executive shall receive any further or additional
payments and benefits set forth in the “Disposition of Executive Benefits” memo
from Jerry Reece, dated December 2, 2010.

IN WITNESS WHEREOF, the parties hereby agree to the foregoing terms as of the
Effective Date:

 

CACI INTERNATIONAL INC     RANDALL C. FUERST By:  

/s/ Arnold D. Morse

    By:  

/s/ Randall C. Fuerst

Name:   Arnold D. Morse     Name:   Randall C. Fuerst Date:   December 3, 2010  
  Date:   December 3, 2010

 

2